Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are currently pending and the claims originally filed 11/19/2020 is acknowledged. Accordingly, claims 1-18 are examined on the merits to which the following grounds of rejections are applicable.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/318510 filed on 01/17/2019 which is now abandoned.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are rejected under 35 USC 103 as being obvious over Hill et al. (US 6855703B1) in view of Kyorning et al. (EP2366395A1, IDS of 01/17/2019); Parastou et al., “The effects of vitamin D on vaginal atrophy in postmenopausal women”, Iranian Journal of Nursing and Midwifery Research, 2015, vol. 20, no. 2, March 2015, pp. 211-215 (IDS of 01/17/2019) and/or MacBride et al., “Vulvovaginal Atrophy”, Mayo Clin Proc., January 2010; 85(1), pp. 87-94.  
  
Applicant claims including the below claims 1 and 12 filed 11/19/2020: 

    PNG
    media_image1.png
    158
    635
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    158
    652
    media_image2.png
    Greyscale
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Hill teaches pharmaceutical compositions of conjugated estrogens and methods of analyzing mixtures containing estrogenic compounds (title) and the compositions comprise conjugated estrone, conjugated equline, conjugated estradiol, conjugated equilemin, estradiol, equlin, estrone, equilenin, etc. (e.g., Table 3 and claims 1, 4, 9, 10, 12-14, 17, 44, etc. of prior art), and vitamin D and its derivatives in an effective amount (claims 8 and 17 of prior art) for the treatment of atrophic vaginitis (claim 24 instant claims 1, 8, 9, 12 and 14 – estrogen and vitamin D for treating vaginal atrophy); the vitamin D derivatives include calcitriol (col. 4, lines 46-48) (instant claim 11); the composition is provided in the form of liquid such as solution, injectable solutions, semi-solid such as syrups,  tablets, powders, emulsions, syrups, soft and hard capsules, patches, topical gels, creams, suppositories, etc. (col. 5, lines 29-39) (instant claims 3-6). 
Although Hill teaches effective amounts of estrogen, there is no indication of amount of estrogen of instant claims 1, 2, and 12-18, and vaginal tablet, ovule, and ring of instant claims 7 and 16-18. The deficiencies are cured by Kyorning and/or McBride.    
Kyorning teaches a composition for treating atrophic vaginitis in woman comprising as active material estradiol in weekly amount of about 5µg about 15µg or about 7 to about 13µg (claims 1-2 of prior art); daily amount of about 1.5 to about 4 µg or about 2 to about 3µg ([0022]) which overlaps the instant range of 1-100µg or 1-10µg or 1-7.5µg. The composition is in the form of tablet for vagina administration (claim 12 of prior art) which reads on the solid and suppository composition. Further the composition has been administered as creams, gels, and silastic rings ([0002]) (instant claims 1, 2 and 12-18 – estrogen and its amount for treating vaginal atrophy and vaginal ring). 
MacBride teaches vaginal atrophy treatment by vaginal tablet/ovules or vaginal ring or vaginal cream where daily amounts of 7.5 µg estradiol (via vaginal ring) which overlaps the instant range of 1-100µg or 25 µg (twice weekly) of estradiol (tablets/ovules) for the treatment of vaginal atrophy (Table 3) and alternatively 0.5 µg of calcitriol vitamin D complementary can be used to treat vaginal atrophy (page which overlaps the instant range of 0.075 to 1 µg are effective to treat vaginal atrophy; the local estrogens is provided in the form of creams, tablets, and rings, all of which are equally effective (page 92, right column) (instant claims 1, 2 and 12-18 – estrogen and its amount for treating vaginal atrophy, and instant claims 7 and 16-18 - vaginal ring, tablet or ovule).  
However, Hill in view of Kyorning and/or MacBride does not expressly teach vitamin D analog other than cacitriol in an amount of 7.5µg - 100µg or 0.075µg to 1µg of instant claims 1, 10-12 and 14. The deficiencies are cured by Parastou and/or McBride. 
Parastou teaches a composition for treating vaginal atrophy comprising vitamin D3 (=cholecalciferol) suppositories 1000IU daily was used (see materials and methods section on page 211 and suppositories preparation section on page 212).  1000 IU corresponds to 25µg which overlaps the instant range of 7.5-100 µg (instant claims 1 and 10-12 – vitamin D analog and its amount). 
MacBride teaches daily amounts of 7.5 µg (via vaginal ring) or 25 µg of estradiol (tablets/ovules) for the treatment of vaginal atrophy (Table 3) which overlaps the instant range of 1-100µg and alternatively 0.5µg of calcitriol vitamin D complementary can be used to treat vaginal atrophy (page 92, left column) which overlaps the instant range of 0.075 to 1µg are effective to treat vaginal atrophy; the local estrogens is provided in the form of creams, tablets, and rings, all of which are equally effective (page 92, right column) (instant claim 14  - calcitriol and its amount). 
It would have been prima facie obvious to modify vaginal composition of Hill with  specific amounts of estrogen of Kyorning/MacBride and vitamin D or its analog of Parastou/MacBride because those amounts of the applied art are well-known effective prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to further define suppositories of Hill with vaginal ring, vaginal tablet or ovule of MacBride as a matter of design or choice for the treatment of vaginal atrophy because it is well known that the said suppositories have been used in the art and selection of any vaginal administration form would have yielded no more than the predictable treatment results, in the absence of evidence to the contrary.  
Although the applied art does not expressly teach instantly claimed species other than estradiol, vitamin D and delivery device of the prior art, the instantly claimed species are obvious variation because the instant species are equivalent to the respective function of the cited species of the applied art.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613